NO. 12-04-00005-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: JESSIE HAMPTON,§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
PER CURIAM

 On February 4, 2004, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Jessie Hampton as relator.  That opinion ordered the presiding judge of
the 7th Judicial District Court in and for Smith County to vacate an order denying Relator's
application for writ of habeas corpus signed on January 12, 1988 by the Honorable W. E. Coats, now
deceased.  Subsequently, on February 11, 2003, this court received an order from the trial court that
complied with our order and opinion of February 4, 2004.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered February 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)